MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-13-00850-CV

The Estate of Margaret E. Klovenski, Appealed from the 113th District Court
Jake Klovenski, and Mary Hassler, of Harris County. (Trial Court No.
individually and as next friends, 2009-31943). Memorandum opinion
Appellants
                                     delivered by Justice William J. Boyce.
v.                                   Chief Justice Frost and Justice McCally
                                     also participating.
Dr. Ashish Kapoor, Appellee
TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 19, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, Dr. Ashish
Kapoor, signed June 19, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.
       We order appellants, the Estate of Margaret E. Klovenski, Jake Klovenski,
and Mary Hassler, individually and as next friends, jointly and severally, to pay all
costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 01,
2015.